DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a total number of facets disposed on a layer of the multiple layers of facets equal to twice a total number of poles of the rotor hub” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the plurality of permanent magnet pole segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "approximately" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the multiple layers of facets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the multi-faceted surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 18-20 are rejected for the same reason.
Claim 20 recites the limitation "the multiple layers of facets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11, 14-15, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of copending Application No. 16/049,662 in view of Semken et al. (US 2015/0222151). 
Current Application
Conflicting Application
Claim 1:
A rotor sub-assembly for an electrical machine, comprising: 

a rotor hub comprising a multi-faceted surface comprising a plurality of facets extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface comprises a substantially planar surface 



a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each of the permanent magnet assemblies is singularly affixed to a corresponding facet of the multi-faceted surface and comprises exactly one of:


a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet onto which a particular permanent magnet assembly comprising the first permanent magnet is coupled, or 

a second magnet of the particular permanent magnet assembly polarized in 


a combination of the first permanent magnet and the second permanent magnet.

A rotor for an electrical machine, comprising: 

a rotor hub comprising a multi-faceted surface extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface has a substantially planar surface; 







a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each individual permanent magnet assembly of the plurality of permanent magnet assemblies is coupled to the substantially planar surface of a corresponding facet and comprises: 

a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which a particular permanent magnet assembly comprising the first permanent magnet is coupled, and 

at least a second permanent magnet and/or second permanent magnet pole 

wherein the multi-faceted surface comprises multiple layers of facets disposed axially along an outer surface of the rotor hub.
Claim 3/1:
wherein the multi-faceted surface comprises multiple layers of facets disposed axially along the perimeter of the rotor hub.
Claim 3/2:
wherein at least one of the multiple layers of facets is rotationally shifted relative to an adjacent layer.
Claims 4/3:
wherein at least one of the multiple layers of facets is rotationally shifted relative to an adjacent layer.
Claim 4/1:
further comprising a magnet retention sleeve disposed around outer edges of 

further comprising a magnet retention sleeve disposed around outer edges of 

wherein the particular permanent magnet assembly comprises an approximately planar surface affixed to the corresponding facet of the multi-faceted surface.
Claim 7/1:
wherein the particular permanent magnet assembly comprises an approximately flat planar surface affixed to the corresponding facet of the multi-faceted surface.
Claim 6/1:
wherein the rotor hub comprises one facet per pole.
Claim 5/3:
wherein the rotor hub comprises a total number of facets disposed on a layer of the multiple layers of facets equal to a total number of poles of the rotor hub.
Claim 7/1:
wherein the particular permanent magnet assembly comprises an approximately rectangular prism shape.
Claim 2/1:
wherein the particular permanent magnet assembly has an approximately rectangular prism shape.
Claim 8/1:
wherein the multi-faceted surface is disposed along an exterior perimeter of the rotor hub.
Claim 8/1:
wherein the multi-faceted surface is disposed along an exterior perimeter of the rotor hub.
Claim 9/1:




wherein the plurality of facets comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.
Claim 11/1:
wherein a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.
Claim 11:
An electrical machine comprising: 


a stator; 

a rotor hub comprising a multi-faceted surface comprising a plurality of facets extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface comprises a substantially planar surface 

that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub; 

a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each of the permanent magnet assemblies is singularly affixed to a corresponding facet of the multi-faceted surface and comprises exactly one of:


a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet onto which a - 69 - particular permanent magnet assembly comprising the first permanent magnet is coupled, or 




a combination of the first permanent magnet and the second permanent magnet.

A rotor for an electrical machine, comprising: 



a rotor hub comprising a multi-faceted surface extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface has a substantially planar surface; 







a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each individual permanent magnet assembly of the plurality of permanent magnet assemblies is coupled to the substantially planar surface of a corresponding facet and comprises: 

a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which a particular permanent magnet assembly comprising the first permanent magnet is coupled, and 



wherein the rotor hub comprises a total number of facets disposed on a layer of the multiple layers of facets equal to a total number of poles of the rotor hub.
Claim 5/3:
wherein the rotor hub comprises a total number of facets disposed on a layer of the multiple layers of facets equal to a total number of poles of the rotor hub.
Claim 15/11:
wherein the plurality of facets comprise at least a first facet and a second facet, the first facet having a first chord - 70 -length and the second facet having a second chord 

wherein a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the 

A rotor sub-assembly of an electrical machine, comprising: 

a multi-faceted rotor hub comprising a plurality of facets extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface comprises a substantially planar surface 

that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub; 

a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each of the permanent magnet assemblies is singularly affixed to a 


a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet onto which a particular permanent magnet assembly comprising the first permanent magnet is coupled, or 

a second magnet of the particular permanent magnet assembly polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly is coupled, or Attorney Docket Ref: 306.P002- 71 – 


a combination of the first permanent magnet and the second permanent magnet.

A rotor for an electrical machine, comprising: 

a rotor hub comprising a multi-faceted surface extending along a perimeter of the rotor hub, wherein each facet of the multi-faceted surface has a substantially planar surface; 






a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, wherein each individual permanent magnet assembly of the plurality of permanent magnet assemblies is coupled to the 

a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which a particular permanent magnet assembly comprising the first permanent magnet is coupled, and 

at least a second permanent magnet and/or second permanent magnet pole segment of the particular permanent magnet assembly polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly is coupled.

wherein the plurality of facets comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.
Claim 11/1:
wherein a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.


The conflicting application recites all the limitation above except for “a stator” and “wherein each facet of the multi-faceted surface comprises a substantially planar surface that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub; wherein each of the permanent magnet assemblies is singularly affixed to a corresponding facet of the multi-faceted surface and comprises exactly one of: a combination of the first permanent magnet and the second permanent magnet”.  
	Semken teaches a stator (200);
wherein each facet of the multi-faceted surface comprises a substantially planar surface that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub (130); wherein each of the permanent magnet assemblies (140) is singularly affixed to a corresponding facet of the multi-faceted surface and comprises exactly one of: a combination of the first permanent magnet and 

    PNG
    media_image1.png
    547
    652
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the copending application to incorporate Semken’s teaching a stator; wherein each facet of the multi-faceted surface comprises a substantially planar surface that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub; wherein each of the permanent magnet assemblies is singularly affixed to a corresponding facet of the multi-faceted surface and comprises exactly one of: a combination of the first permanent magnet and the second permanent magnet, for the advantages of making the electromagnetic forces acting between the rotor and other elements of the electrical generator located .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2018/0034332).
Regarding claim 1, Takahashi teaches a rotor sub-assembly (30) for an electrical machine, comprising: 
a rotor hub (31) comprising a multi-faceted surface (32d, 36) comprising a plurality of facets extending along a perimeter of the rotor hub (31), wherein each facet of the multi-faceted surface (32d, 36) comprises a substantially planar surface that is 
a plurality of permanent magnet assemblies (33) disposed circumferentially around the multi-faceted surface (32d, 36), wherein each of the permanent magnet assemblies (33) is singularly affixed to a corresponding facet of the multi-faceted surface (32d, 36) and comprises exactly one of:
a first permanent magnet (33d) polarized in a direction substantially orthogonal to the planar surface of the corresponding facet onto which a particular permanent magnet assembly (33) comprising the first permanent magnet (33d) is coupled, or 
a second magnet (33e) of the particular permanent magnet assembly (33) polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly (33) is coupled, or 
a combination of the first permanent magnet (33d) and the second permanent magnet (33e; as seen in FIG 14 the core 31 has first and second magnet attached to it).

    PNG
    media_image2.png
    445
    504
    media_image2.png
    Greyscale

Regarding claim 4/1, Takahashi was discussed above in claim 1. Takahashi further teaches a magnet retention sleeve (36; also works as a magnet retention structure) disposed around outer edges of the plurality of permanent magnet assemblies (33).
Regarding claim 5/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the particular permanent magnet assembly (33) comprises an approximately planar surface affixed to the corresponding facet of the multi-faceted surface (32d, 36).
Regarding claim 6/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the rotor hub (31) comprises one facet per pole.
	Regarding claim 7/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the particular permanent magnet assembly (33) comprises an approximately rectangular prism shape (FIG 14).
Regarding claim 8/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the multi-faceted surface (36) is disposed along an exterior perimeter of the rotor hub (31).
Regarding claim 9/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the multi-faceted surface (32d) is disposed along an interior perimeter of the rotor hub (31).
Regarding claim 10/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the plurality of facets comprises at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.

    PNG
    media_image3.png
    467
    496
    media_image3.png
    Greyscale

	
	Regarding claim 11, Takahashi teaches an electrical machine (1) comprising: 

a rotor hub (31) comprising a multi-faceted surface (32d, 36) comprising a plurality of facets extending along a perimeter of the rotor hub (31), wherein each facet of the multi-faceted surface (32d, 36) comprises a substantially planar surface that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub (31); 
a plurality of permanent magnet assemblies (33) disposed circumferentially around the multi-faceted surface (32d, 36), wherein each of the permanent magnet assemblies (33) is singularly affixed to a corresponding facet of the multi-faceted surface (32d, 36) and comprises exactly one of:
a first permanent magnet (33d) polarized in a direction substantially orthogonal to the planar surface of the corresponding facet onto which a - 69 -particular permanent magnet assembly (33) comprising the first permanent magnet (33d) is coupled, or 
a second magnet (33e) of the particular permanent magnet assembly (33) polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly (33) is coupled, or 
a combination of the first permanent magnet (33d) and the second permanent magnet (33e; as seen in FIG 14 the core 31 has first and second magnet attached to it).

    PNG
    media_image2.png
    445
    504
    media_image2.png
    Greyscale

Regarding claim 12/11, Takahashi was discussed above in claim 11. Takahashi further teaches wherein every permanent magnet assembly (33) of the plurality of permanent magnet pole segments comprises approximately the same dimensions (FIG 14).
Regarding claim 14/11, Takahashi was discussed above in claim 11. Takahashi further teaches wherein the rotor hub (31) comprises a total number of facets (32d) disposed on a layer of the multiple layers of facets equal to a total number of poles of the rotor hub (31; according to FIG 13 and 14, each facets has one magnet with one pole).
Regarding claim 15/11, Takahashi was discussed above in claim 11. Takahashi further teaches wherein the plurality of facets comprises at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.

    PNG
    media_image2.png
    445
    504
    media_image2.png
    Greyscale

Regarding claim 16/1, Takahashi was discussed above in claim 10. Takahashi further teaches wherein the particular permanent magnet assembly (33) comprises an approximately rectangular prism shape (FIG 14).

Regarding claim 17, Takahashi teaches a rotor sub-assembly (30) of an electrical machine (1) comprising: 
a multi-faceted a rotor hub (31) comprising a plurality of facets extending along a perimeter of the rotor hub (31), wherein each facet of the multi-faceted surface (32d, 36) comprises a substantially planar surface that is oriented substantially perpendicular to a radial line extending from an approximate center of the rotor hub (31); 
a plurality of permanent magnet assemblies (33) disposed circumferentially around the multi-faceted surface (32d, 36), wherein each of the permanent magnet assemblies (33) is singularly affixed to a corresponding facet of the multi-faceted surface (32d, 36) and comprises exactly one of:

a second magnet (33e) of the particular permanent magnet assembly (33) polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly (33) is coupled, or 
a combination of the first permanent magnet (33d) and the second permanent magnet (33e; as seen in FIG 14 the core 31 has first and second magnet attached to it).
Regarding claim 18/17, Takahashi was discussed above in claim 17. Takahashi further teaches wherein every permanent magnet assembly (33) of the plurality of permanent magnet pole segments comprises approximately the same dimensions (FIG 14).
Regarding claim 19/17, Takahashi was discussed above in claim 17. Takahashi further teaches wherein the plurality of facets comprises at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.

    PNG
    media_image2.png
    445
    504
    media_image2.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2018/0034332) in view of Totaro et al. (US 2017/0040853).
Regarding claim 2/1, Takahashi was discussed above in claim 1. Takahashi fails to teach wherein the multi-faceted surface comprises multiple layers of facets disposed axially along an outer surface of the rotor hub.
Totaro teaches wherein the multi-faceted surface comprises multiple layers of facets (104A-D) disposed axially along an outer surface of the rotor hub (100).

Regarding claim 3/2, Takahashi in view of Totaro was discussed above in claim 2. Totaro further teaches wherein at least one of the multiple layers of facets (104A-D) is rotationally shifted relative to an adjacent layer (FIG 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi to incorporate Totaro’s teaching wherein at least one of the multiple layers of facets is rotationally shifted relative to an adjacent layer, for the advantages of correcting manufacturing defects or known overhanging moments which affect one side of the electric machine.

    PNG
    media_image4.png
    512
    588
    media_image4.png
    Greyscale

Regarding claim 13/11, Takahashi was discussed above in claim 11. Takahashi fails to teach wherein the multi-faceted surface comprises multiple layers of facets disposed axially along an outer surface of the rotor hub.
Totaro teaches wherein the multi-faceted surface comprises multiple layers of facets (104A-D) disposed axially along an outer surface of the rotor hub (100).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi to incorporate Totaro’s teaching wherein the multi-faceted surface comprises multiple layers of facets disposed axially along an outer surface of the rotor hub, for the advantages of correcting manufacturing defects or known overhanging moments which affect one side of the electric machine.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 20/17, the specific limitation of “a total number of facets (810-840) disposed on a layer of the multiple layers of facets equal to twice a total number of poles of the rotor hub ([0114])”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image5.png
    628
    659
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    140
    516
    media_image6.png
    Greyscale

	The closest prior art Takahashi fails to teach the number of facets being two times the number of poles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834